DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with ATTY POULSEN on 2/26/21.

The application has been amended as follows: 


Original Claim 1, Allowed Claim 1. (CURRENTLY AMENDED) A high-resolution electron energy analyzer, comprising: 
an electrostatic lens configured to: 
generate an energy-analyzing field region; 
decelerate electrons of an electron beam generated by an electron source; and 

an electron detector configured to receive one or more electrons passed through the energy-analyzing field region, wherein the electron detector is further configured to generate one or more signals based on the one or more received electrons; and 
a magnetic lens configured to focus the electron beam from the electron source to a first electron beam crossover, wherein the first electron beam crossover is disposed between the electron source and the electrostatic lens, wherein the electron beam is focused to a second electron beam crossover, wherein the second electron beam crossover is disposed between the first electron beam crossover and the energy-analyzing field region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881


/WYATT A STOFFA/Primary Examiner, Art Unit 2881